Citation Nr: 0507056	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-15 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This appeal arises from a May 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in which the RO denied entitlement to service connection for 
bilateral hearing loss and tinnitus.  The veteran perfected 
this decision.  In a May 2003 decision, the RO granted 
service connection for tinnitus.  Thus, the only remaining 
issue on appeal is listed on the cover page of this decision.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied. 

2.  The preponderance of the evidence reveals that the 
veteran does not currently suffer from a hearing loss 
disability as defined by law.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is 
necessary to substantiate the claim.  VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002), 38 C.F.R. § 3.159.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, in letters dated in January and May 2001, prior 
to the decision on appeal, VA specifically notified the 
veteran of the evidence needed to substantiate his service 
connection claims.  The RO also provided notice to the 
veteran regarding what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
further evidence that pertains to the claim.  The veteran was 
again informed of the evidence needed to substantiate the 
claim and the distribution of the duties to obtain that 
evidence by an August 2004 letter. 

In addition, in its May 2003 statement of the case the RO 
explained the basis for the denial of his service connection 
claims and outlined the applicable criteria for service 
connection.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform him of the evidence needed 
to substantiate his claims.

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.   

Here the evidence associated with the veteran's claims file 
includes his service medical records, post service medical 
records, and VA examination reports.  The veteran has not 
alluded to the existence of any other evidence that is 
relevant to his claim.  The Board concludes that all relevant 
data has been obtained for determining the merits of his 
claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368; 38 C.F.R. §3.159(c).  


Factual Background

The veteran's service medical records do not reveal a hearing 
disability upon entering service.  Undated medical notes in 
the veteran's service medical records indicate he was in an 
artillery unit and had tinnitus for two months following 
working with artillery and small arms.  A January 1967 entry 
indicates the veteran complained of tinnitus.  The examiner 
found that he had tinnitus due to acoustic trauma, but that 
he had no decibel loss.  On the veteran's August 1967 
separation examination he reported suffering from hearing 
loss.  However, the clinical evaluation revealed pure tone 
thresholds of 0 or 5 decibels at 250 to 4000 hertz, and a 10 
or 15 decibel loss at 8000 hertz.  

The veteran filed a claim for service connection for 
bilateral hearing loss in November 2000.  In conjunction with 
this claim he submitted a private audiological evaluation 
performed in December 2000.  During the evaluation, the 
veteran reported being stationed in an artillery group and 
experiencing a large amount of noise exposure at that time.  
He reported having a family history of ear problems.  The 
veteran's audiological evaluation revealed pure tones were 
borderline normal at 2000 hertz with mild to severe high 
frequency sensorineural hearing loss on the right and 
borderline normal through 4000 hertz with mild to moderate 
hearing loss above 4000 hertz on the left.  The examiner 
diagnosed the veteran's symptoms as high frequency 
sensoneural hearing loss, which was noise induced.  

A December 2002 letter from Dr. R.W.K. indicates that he was 
the veteran's physician from April 1984 to February 1987.  
During that time the veteran complained of tinnitus and 
hearing loss that he attributed to his service with an 
artillery unit while in service.  The veteran reported being 
constantly exposed to unsafe noise levels.  Dr. R.W.K. 
indicated that the reviewed documentation from the veteran's 
medical records during military service and found that his 
hearing loss was directly related to service.  He stated that 
it was his firm medical opinion that the veteran's hearing 
loss was a direct result of noise exposure while in service.  

A VA audiological examination was performed in April 2003.  
During the examination the veteran reported significant 
military noise exposure, mainly from artillery.  He also 
indicated that after service he was exposed to noise as a 
boat engine repairman.  

On the VA audiological evaluation in April 2003 pure tone 
thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
15
15
15
15
15

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 98 percent in the left ear.  The 
examiner found that the veteran experienced  sensorineural 
hearing loss at 6000 hertz and 8000 hertz for the right ear 
and at 8000 hertz for the left ear.  Hearing was otherwise 
within normal limits.  The examiner noted that response 
reliability was questionable at times, but the final pure-
tone thresholds appeared to be valid within 10 decibels.   



Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and organic diseases of the 
nervous system become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§  3.307, 
3.309 (2003).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz at 1365.



Analysis

The veteran's service medical records show that he suffered 
from acoustic trauma resulting in tinnitus, but they fail to 
show hearing loss.  In fact the veteran's separation the 
examination showed hearing which was within normal limits.  
In this regard, the Board notes that the greatest decibel 
loss shown on his separation examination was 15 decibels in 
the right ear at 8000 hertz.  However, the threshold for 
normal hearing is from zero to 20 decibels.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  

The evidence also includes two medical opinions addressing 
whether the veteran's hearing loss is related to service.  
None of these records provide the actual audiometric data 
revealing the decibel loss or speech reception thresholds in 
accordance with 38 C.F.R. § 4.85.  

The RO provided the veteran a VA medical examination in April 
2003, which included a review of the claims file and which 
complied with 38 C.F.R. § 4.85.  The examination included an 
audiological examination, which revealed pure tone thresholds 
of 15 decibels at 500 to 4000 hertz, and speech recognition 
scores of 94 percent and 98 percent.  Hearing loss was noted 
at the 6000 hertz level in the right ear and 8000 hertz level 
in the left ear.  

The question in this case is whether the veteran currently 
suffers from a hearing loss disability such that service 
connection can be established.  For the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory threshold for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

Although the private medical records note hearing loss, the 
only competent audiometric evidence of record reveals that 
the veteran's hearing is within normal limits in the 500 to 
4000 hertz range, and speech recognition scores of 94 percent 
or better.  Thus, the veteran does not have a disability due 
to impaired hearing as defined in 38 C.F.R. § 3.385.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

Since there is no evidence that the veteran suffers from 
bilateral hearing loss disability as defined in 38 C.F.R. 
§ 3.385, his claim for service connection for must be denied.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); 
Brammer, supra.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


